        Case 3:19-cv-08181-JCS Document 32-1 Filed 10/08/20 Page 1 of 4



 1   D. Victoria Baranetsky (Cal. Bar No. 311892)
     THE CENTER FOR INVESTIGATIVE
 2   REPORTING
 3   1400 65th St., Suite 200
     Emeryville, CA 94608
 4   vbaranetsky@revealnews.org
     Telephone: (510) 982-2890
 5
 6   Attorney for Plaintiff

 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11
     THE CENTER FOR INVESTIGATIVE                        )   Case No. 3:19-cv-8181-JCS
12   REPORTING and AARON GLANTZ,                         )
                                                         )   DECLARATION OF D. VICTORIA
13                                         Plaintiffs,   )   BARANETSKY OPPOSITION TO
                                                         )
                                                         )   DEFENDANT’S MOTION FOR
14           v.                                              SUMMARY JUDGMENT AND IN
                                                         )
                                                         )   SUPPORT OF CROSS MOTION FOR
15   UNITED STATES DEPARTMENT OF                         )   SUMMARY JUDGMENT
16   TREASURY,                                           )
                                                         )
17                                        Defendant.     )   Date: January 8, 2021
                                                         )   Time: 9:30 AM
18                                                       )   Place: Courtroom F, 15th Floor
                                                         )
19                                                       )
                                                         )
20                                                       )

21
     I, D. VICTORIA BARANETSKY, declare:
22
             1.    I am an attorney of record for the plaintiff in this matter and a member in good
23
     standing of the California State Bar, and am admitted to practice before this Court. I have personal
24
     knowledge of the matters stated in this declaration. If called upon to do so, I am competent to
25
     testify to all matters set forth herein.
26
             2.    I am General Counsel at The Center for Investigative Reporting (“CIR”), which is a
27
     nonprofit established under the laws of California with its principal place of business in
28
        Case 3:19-cv-08181-JCS Document 32-1 Filed 10/08/20 Page 2 of 4



 1   Emeryville, CA.
 2          3.    On January 14, 2019, I submitted a letter on behalf of CIR reporter Aaron Glantz,

 3   appealing a denial of a November 24, 2018 Freedom of Information Act request to the Financial
 4   Crimes Enforcement Network (“FinCEN”). The denied FOIA request sought “[a]ny and all records
 5   containing information submitted in reports made to FinCEN under the Geographic Targeting
 6   Orders [(“GTOs”)] for cash real estate in selected markets from 2016 to present.” Attached hereto
 7   as Exhibit 1 is a true and correct copy of that appeal letter.
 8          4.    On January 31, 2019, a FOIA officer at FinCEN acknowledged the receipt of the

 9   January 14, 2019 appeal letter. Attached hereto as Exhibit 2 is a true and correct copy of that
10   appeal acknowledgment.
11          5.    Subsequent to the receipt of the appeal acknowledgment, I spoke with to an agency
12   officer at FinCEN who stated that, although the agency would not provide GTOs or information
13   contained therein, the agency might consider releasing records that are not themselves GTOs and
14   that are not specifically exempted Bank Secrecy Act.
15          6.    Attached hereto as Exhibit 3 is a true and correct excerpt of the following news article:
16   Jon Swaine, Michael Cohen case shines light on Sean Hannity’s property empire, THE GUARDIAN,
17   Apr. 23, 2018, https://www.theguardian.com/media/2018/apr/22/michael-cohen-sean-hannity-
18   property-real-estate-ben-carson-hud.
19          7.    Attached hereto as Exhibit 4 is a true and correct excerpt of the following news article:
20   Jon Swaine, Sean Hannity: 400% rise in eviction orders since host bought Georgia apartment
21   complex, THE GUARDIAN, Apr. 27, 2018, https://www.theguardian.com/us-news/2018/apr/27/sean-
22   hannity-eviction-orders-georgia-apartment-complex.
23          8.    Attached hereto as Exhibit 5 is a true and correct excerpt of the following news article:
24   Aaron C. Davis & Shawn Boburg, At Sean Hannity properties in working-class areas, an
25   aggressive     approach       to    rent     collection,    WASH.    POST,     May      11,     2018,
26   https://www.washingtonpost.com/investigations/at-hannitys-properties-in-low-income-areas-an-
27   aggressive-approach-to-rent-collection/2018/05/10/964be4a2-4eea-11e8-84a0-
28   458a1aa9ac0a_story.html.
                                                        -1 -
                                           BARANETSKY DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
          Case 3:19-cv-08181-JCS Document 32-1 Filed 10/08/20 Page 3 of 4



 1           9.       Attached hereto as Exhibit 6 is a true and correct excerpt of the following news article:
 2   Jenny Jarvie & Matt Pearce, In Georgia, Sean Hannity is just another landlord hiking the rent,

 3   L.A. TIMES, Apr. 27, 2018, https://www.latimes.com/nation/la-na-hannity-landlord-20180427-
 4   story.html.
 5           10.      Attached hereto as Exhibit 7 is a true and correct excerpt of the following news
 6   article: Alec MacGillis, The Beleaguered Tenants of ‘Kushnerville,’ PROPUBLICA, May 23, 2017,
 7   https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville.
 8           11. Attached hereto as Exhibit 8 is a true and correct excerpt of the following news article:

 9   Nicholas Nehamas, How secret offshore money helps fuel Miami’s luxury real-estate boom, MIAMI
10   HERALD,           Apr.          3,         2016,      https://www.miamiherald.com/news/business/real-estate-
11   news/article69248462.html.
12           12. Attached hereto as Exhibit 9 is a true and correct excerpt of the following news article:
13   Kyra Gurney & Nicholas Nehamas, After investing big in Miami real estate, these Argentines held
14   in        corruption                 scandal,         MIAMI           HERALD,        Nov.          3,         2018,
15   https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html.
16           13. Attached hereto as Exhibit 10 is a true and correct excerpt of the following news
17   article: David Ovalle, David Smiley, & Nicholas Nehamas, Suspicious land deal spurs
18   investigation and intrigue for venerated Miami nonprofit, MIAMI HERALD, June 19 2017,
19   https://www.miamiherald.com/news/local/community/miami-dade/downtown-
20   miami/article156660249.html.
21           14. Attached hereto as Exhibit 11 is a true and correct excerpt of the following news
22   article: Nicholas Nehamas & Jim Wyss, In luxe Miami condo tower, Venezuelan oil tycoon with
23   state     ties        chases         capitalist      dream,        MIAMI       HERALD,     Apr.     22,       2016,
24   https://www.miamiherald.com/news/business/real-estate-news/article73405142.html.
25           15. Attached hereto as Exhibit 12 is a true and correct excerpt of the following news
26   article: Alexandra Stevenson & Matthew Goldstein, Rent-to-Own Homes: A Win-Win for
27   Landlords,        a      Risk        for     Struggling    Tenants,        N.Y.   TIMES,    Aug.        21,   2016,
28   https://www.nytimes.com/2016/08/22/business/dealbook/rent-to-own-homes-a-win-win-for-
                                                                 -2 -
                                                     BARANETSKY DECL. IN SUPP. OF
                                                      OPP. & CROSS MOT. SUMM. J
          Case 3:19-cv-08181-JCS Document 32-1 Filed 10/08/20 Page 4 of 4



 1   landlords-a-risk-for-struggling-tenants.html.
 2           16. Attached hereto as Exhibit 13 is a true and correct excerpt of the following news

 3   article: Michael Bott & Sean Myers, Examining Wedgewood: A Look at the Home-Flipping Giant
 4   in    Battle    With    Homeless      Mothers,      NBC        BAY     AREA,     Dec.   31,   2019,
 5   https://www.nbcbayarea.com/investigations/examining-wedgewood-a-look-at-the-home-flipping-
 6   giant-in-battle-with-homeless-mothers/2208119/.
 7           17. Attached hereto as Exhibit 14 is a true and correct excerpt of the following news
 8   article: Khristopher J. Brooks, Civil rights groups accuse real estate firm of preying on poor

 9   homeowners, CBS NEWS, Oct. 1, 2020, https://www.cbsnews.com/news/fair-housing-lawsuits-
10   vision-property-michigan.
11           18. I declare under penalty of perjury of the laws of the State of California that the
12   foregoing is true and correct to the best of my knowledge and belief.
13
14                  Executed October 8, 2020 in Oakland, California.
15
                                                             s/ D. Victoria Baranetsky__
16                                                           D. Victoria Baranetsky
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3 -
                                         BARANETSKY DECL. IN SUPP. OF
                                          OPP. & CROSS MOT. SUMM. J
